Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of December
7, 2004, by and among Intermix Media, Inc., a Delaware corporation (the
“Company”), and each investor whose name appears on the Schedule of Purchasers
attached hereto (each, a “Purchaser” and collectively, the “Purchasers”).

 

RECITALS

 

WHEREAS, the Company desires to sell to Purchasers and the Purchasers desire to
purchase from the Company the number of shares of the Company’s Common Stock set
forth in Section 1.1 (collectively, the “Shares”) and warrants to purchase
shares of the Company’s Common Stock, subject to the terms and conditions of
this Agreement and the other documents or instruments contemplated hereby.

 

WHEREAS, contemporaneous with the execution and delivery of this Agreement, the
parties hereto are executing and delivering an Investor Rights Agreement in the
form attached hereto as Exhibit A (the “Investor Rights Agreement”) pursuant to
which the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended (the “Securities Act”) and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the conditions and promises herein
contained, the parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1. Sale and Issuance of the Shares.

 

1.1 Subject to the terms and conditions of this Agreement, the Company has
authorized the sale and issuance to Purchasers of the Shares and Warrants (as
defined below). At the Closing (as defined in Section 2.1) and subject to the
terms and conditions of this Agreement and the Investor Rights Agreement, the
Company shall sell to Purchasers, and Purchasers shall purchase from the Company
for an aggregate purchase price (the “Purchase Price”) of four million dollars
($4,000,000), an aggregate of one million (1,000,000) Shares and warrants (each
a “Warrant” and, collectively, the “Warrants”), substantially in the form of
Exhibit B hereto, to purchase an aggregate of one hundred fifty thousand
(150,000) shares of the Company’s Common Stock at an exercise price of $4.00 per
share. The allocation of the Shares and the Warrants among the Purchasers shall
be as set forth on the Schedule of Purchasers.

 

Section 2. The Closing.

 

2.1 The closing of the sale of the Shares and Warrants (the “Closing”) shall
take place at 10:00 AM Los Angeles time on December 22, 2004 or such other time
as is jointly determined by the Company and Purchasers.

 

2.2 At the Closing, the Company shall (i) instruct the Company’s Transfer Agent
to immediately issue stock certificates representing the number of Shares
purchased by Purchaser, (ii) deliver the Warrants and (iii) deliver a duly
executed Investor Rights Agreement (as defined in Section 7 of this Agreement),
against receipt of wire transfer(s) of immediately available funds in an
aggregate amount equal to the Purchase Price and the Investor Rights Agreement
executed by each of the Purchasers.



--------------------------------------------------------------------------------

Section 3. Representations and Warranties of the Company.

 

The Company hereby represents and warrants to each Purchaser, except as set
forth on the attached Disclosure Schedule, as follows:

 

3.1 Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
reasonably be expected to, individually or in the aggregate: (i) adversely
affect the legality, validity or enforceability of any Financing Document (as
defined hereafter), (ii) have or result in or be reasonably likely to have or
result in a material adverse effect on the results of operations, assets,
prospects, business or condition (financial or otherwise) of the Company and its
subsidiaries, taken as a whole, or (iii) adversely impair the Company’s ability
to perform fully on a timely basis its obligations under any of the Financing
Documents (any of (i), (ii) or (iii), a “Material Adverse Effect”).

 

3.2 Authorization of Agreement, Enforcement. The execution, delivery and
performance by the Company of this Agreement and the Investor Rights Agreement
(collectively, the “Financing Documents”) have been duly authorized by all
requisite corporate action by the Company; and this Agreement and the Investor
Rights Agreement have been duly executed and delivered by the Company. Each of
the Financing Documents, when executed and delivered by the Company, constitutes
the valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting creditors’ rights and remedies generally, and subject as to
enforceability to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity). ).

 

3.3 Capitalization. The capitalization of the Company as of the date hereof is
set forth on Schedule 3.3, including the authorized capital stock, the number of
shares issued and outstanding, the number of shares issuable and reserved for
issuance pursuant to the Company’s stock option plans, the number of shares
issuable and reserved for issuance pursuant to securities exercisable for, or
convertible into or exchangeable for any shares of capital stock. The Company
has made available to each Purchaser true and correct copies of the Company’s
Certificate of Incorporation as in effect on the date hereof (“Certificate of
Incorporation”), the Company’s By-laws as in effect on the date hereof (the
“By-laws”).

 

3.4 Issuance of Shares. The Shares are duly authorized and when issued and paid
for in accordance with the terms hereof, will be validly issued, fully paid and
non-assessable, and free from all taxes, liens, claims and encumbrances (other
than those imposed through acts or omissions of the Purchaser thereof or by
applicable law) and will not be subject to preemptive rights or other similar
rights of shareholders of the Company.

 

3.5 No Conflicts. The execution, delivery and performance of this Agreement and
the Investor Rights Agreement by the Company, and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Shares) will not (i) conflict with or result in
a violation of the Certificate of Incorporation or By-laws or (ii) conflict
with, or constitute a default (or an event which, with notice or lapse of time
or both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of any agreement, indenture
or instrument to which the Company is a party, or result in a violation of any
law, rule, regulation, order, judgment or decree (including (assuming the
accuracy of the representations and warranties of the Purchasers) the United
States federal and state securities laws and regulations) applicable to the
Company or by which any property or asset of the Company is bound or affected
(except, with respect to clause (ii), for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect). Except as specifically contemplated by this Agreement and as
required under the Securities Act and any applicable state securities laws and
assuming the accuracy of the representations and warranties of the Purchasers,
the Company is not required to obtain any consent, approval, authorization or
order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self regulatory agency in order for it to execute,
deliver or perform any of its obligations under this Agreement, including
without



--------------------------------------------------------------------------------

limitation the issuance and sale of the Shares as provided hereby, or the
Investor Rights Agreement, in each case in accordance with the terms hereof or
thereof. The Company is not currently in violation of the listing requirements
of American Stock Exchange except for violations that would not reasonably be
expected to have a material adverse effect on the Company’s listing.

 

3.6 SEC Documents; Financial Statements. Since March 31, 2004 the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and has filed all registration
statements and other documents required to be filed by it with the SEC pursuant
to the Securities Act (all of the foregoing filed prior to the date hereof, and
all financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to herein as the “SEC Documents”).
The Company has made available to each Purchaser via the SEC’s Electronic Data
Gathering, Analysis and Retrieval (EDGAR) system true and complete copies of the
SEC Documents. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act or the Securities
Act, as the case may be, and the rules and regulations of the SEC promulgated
thereunder applicable to the SEC Documents, and none of the SEC Documents, at
the time they were filed with the SEC, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Any statements made in
any such SEC Documents that are or were required to be updated or amended under
applicable law have been so updated or amended. As of their respective dates,
the financial statements of the Company included in the SEC Documents complied
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC applicable with respect thereto. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements) and fairly present in all material respects the consolidated
financial position of the Company as of the dates thereof and the results of
their operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal and recurring year-end audit adjustments).
Except as set forth in the SEC Documents, the Company has no liabilities,
contingent or otherwise, other than (i) liabilities incurred in the ordinary
course of business subsequent to the date of such SEC Documents and (ii)
obligations under contracts and commitments incurred in the ordinary course of
business and not required under generally accepted accounting principles to be
reflected in such SEC Documents, which liabilities and obligations referred to
in clauses (i) and (ii), individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

 

3.7 Internal Accounting Controls. Except as disclosed in the SEC Documents and
as would not otherwise be reasonably expected to have a Material Adverse Effect,
the Company maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with United States generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorizations, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

3.8 Absence of Certain Changes. Except as disclosed in the SEC Documents, since
March 31, 2004, there has been no change or development which individually or in
the aggregate has had a Material Adverse Effect.

 

3.9 Absence of Litigation. Except as disclosed in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the
Company, or any of their directors or officers in their capacities as such which
would reasonably be expected to have a Material Adverse Effect.

 

3.10 Securities Laws. Assuming the truth and accuracy of the representations and
warranties of the Purchasers set forth in Section 4 of this Agreement, the
offer, sale and issuance of the Shares the Warrants and the shares of Common
Stock issuable exercise of the Warrants are exempt from the registration
requirements of the Securities Act and is exempt from registration or
qualification requirements of applicable state securities laws. Neither the
Company nor anyone acting on its behalf has taken any action that would cause
the loss of such exemptions.



--------------------------------------------------------------------------------

3.11 Form S-3 Eligibility. The Company is currently eligible to register the
resale of its Common Stock on a registration statement on Form S-3 under the
Securities Act. The Company is not aware of any facts or circumstances
(including without limitation any required approvals or waivers of any
circumstances that may delay or prevent the obtaining of accountant’s consents)
that would prohibit or delay the preparation and filing of a registration
statement on Form S-3 with respect to the Registrable Shares (as defined in the
Investor Rights Agreement), within the time frame set forth therein.

 

Section 4. Representations and Warranties of Purchaser.

 

Each Purchaser hereby represents and warrants to the Company as follows:

 

4.1 Authorization of the Documents. Such Purchaser has all requisite power and
authority (corporate or otherwise) to execute, deliver and perform the Financing
Documents and the transactions contemplated thereby, and the execution, delivery
and performance by such Purchaser of the Financing Documents has been duly
authorized by all requisite action by such Purchaser and each such Financing
Document, when executed and delivered by such Purchaser, constitutes a valid and
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

4.2 Accredited Investor; Investment Representations. Such Purchaser represents
that it is an “accredited investor” as that term is defined in Rule 501 of
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”). Such Purchaser understands that the Shares are being offered and sold
pursuant to an exemption from registration contained in the Securities Act based
in part upon such Purchaser’s representations contained in this Agreement,
including, without limitation, that such Purchaser is an “accredited investor”
within the meaning of Regulation D under the Securities Act. Such Purchaser has
received or has had full access to all the information it considers necessary or
appropriate to make an informed investment decision with respect to the Shares
to be purchased by it under this Agreement.

 

4.3 Purchaser Bears Economic Risk. In the normal course of its business
Purchaser has acquired substantial experience in evaluating and investing in
private placement transactions of securities in companies similar to the Company
so that it is capable of evaluating the merits and risks of its investment in
the Company and has the capacity to protect its own interests. Such Purchaser
must bear the economic risk of this investment until the Shares are sold
pursuant to (i) an effective registration statement under the Securities Act, or
(ii) an exemption from registration is available.

 

4.4 Acquisition For Own Account. Such Purchaser is acquiring the Shares for its
own account for investment only, and not as a nominee or agent and not with a
view towards or for resale in connection with their distribution.

 

4.5 Purchaser Can Protect Its Interest. Such Purchaser represents that by reason
of its, or of its management’s, business and financial experience, such
Purchaser has the capacity to evaluate the merits and risks of its investment in
the Shares and to protect its own interests in connection with the transactions
contemplated in this Agreement, and the Financing Documents. Further, such
Purchaser is aware of no publication of any advertisement in connection with the
transactions contemplated in the Agreement or the Financing Documents.

 

4.6 U.S.A. Patriot Act Representations. Such Purchaser hereby represents and
warrants that Purchaser is not, nor is it acting as an agent, representative,
intermediary or nominee for, a person identified on the list of blocked persons
maintained by the Office of Foreign Assets Control, U.S. Department of Treasury.
In addition, the Purchaser has complied with all applicable U.S. laws,
regulations, directives, and executive orders imposing economic sanctions,
embargoes, export controls or anti-money laundering requirements, including but
not limited to the following laws: (1) the International Emergency Economic
Powers Act, 50 U.S.C. 1701-1706; (2) the National



--------------------------------------------------------------------------------

Emergencies Act, 50 U.S.C. 1601-1651; (3) section 5 of the United Nations
Participation Act of 1945, 22 U.S.C. 287c; (4) Section 321 of the Antiterrorism
Act, 18 U.S.C. 2332d; (5) the Export Administration Act of 1979, as amended, 50
U.S.C. app. 2401-2420; (6) the Trading with the Enemy Act, 50 U.S.C. app. 1 et
seq.; (7) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56; and
(8) Executive Order 13224 (Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism) of September 23,
2001.

 

4.7 Restricted Stock. Such Purchaser understands and acknowledges that the
Shares are not registered with the Securities and Exchange Commission. Further,
such Purchaser understands and acknowledges that the certificates representing
the Shares shall bear a restrictive legend.

 

Section 5. Brokers and Finders.

 

The Company shall not be obligated to pay any commission, brokerage fee or
finder’s fee based on any alleged agreement or understanding between Purchaser
and a third person in respect of the transactions contemplated hereby. Purchaser
hereby agrees to indemnify the Company against any claim by any third person for
any commission, brokerage or finder’s fee or other payment with respect to this
Agreement or the transactions contemplated hereby based on any alleged agreement
or understanding between such Purchaser and such third person, whether express
or implied from the actions of such Purchaser.

 

No Purchaser shall be obligated to pay any commission, brokerage fee or finder’s
fee based on any alleged agreement or understanding between the Company and a
third person in respect of the transactions contemplated hereby. The Company
hereby agrees to indemnify each Purchaser against any claim by any third person
for any commission, brokerage or finder’s fee or other payment with respect to
this Agreement or the transactions contemplated hereby based on any alleged
agreement or understanding between the Company and such third person, whether
express or implied from the actions of the Company.

 

Section 6. [RESERVED]

 

Section 7. Covenants.

 

7.1 Satisfaction of Conditions. The parties shall use their commercially
reasonable efforts to satisfy in a timely manner each of the conditions set
forth in Section 8 and Section 9 of this Agreement, including without limitation
the listing of the Shares and the shares of Common Stock issuable upon exercise
of the Warrants on the American Stock Exchange.

 

7.2 Expenses. At the Closing, the Company shall reimburse Purchasers for the
reasonable fees and expenses of one counsel to all Purchasers up to a maximum of
$50,000 (the “Expenses”) in connection with the negotiation, preparation,
execution and delivery of this Agreement, the Investor Rights Agreement, and the
other agreements to be executed in connection herewith.

 

Section 8. Conditions To The Company’s Obligation To Sell.

 

The obligation of the Company hereunder to issue and sell Shares to a Purchaser
at the Closing hereunder is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions thereto; provided, however,
that these conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.

 

8.1 Each Purchaser shall have executed the signature page to the Investor Rights
Agreement, and delivered the same to the Company.

 

8.2 Each Purchaser shall have delivered such Purchase Price in accordance with
Section 2.2, above.

 

8.3 The representations and warranties of each Purchaser shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations



--------------------------------------------------------------------------------

and warranties that speak as of a specific date, which representations and
warranties shall be true and correct as of such date), and the applicable
Purchaser shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the applicable Purchaser at or prior to
the Closing Date. The Company shall have received a certificate, executed on
behalf of the Purchase by an executive officer or principal thereof, dated as of
the Closing Date, to the foregoing effect.

 

8.4 No statute, rule, regulation, executive order, decree, ruling, injunction,
action, proceeding or interpretation shall have been enacted, entered,
promulgated, endorsed or adopted by any court or governmental authority of
competent jurisdiction or any self-regulatory organization, or the staff of any
thereof, having authority over the matters contemplated hereby which questions
the validity of, or challenges or prohibits the consummation of, any of the
transactions contemplated by this Agreement.

 

8.5 The American Stock Exchange shall have approved Company’s Additional Listing
Application covering the Shares and the shares of Common Stock issuable upon
exercise of the Warrants.

 

8.6 The Company shall have received a waiver of preemptive rights from the
holders of the Company’s Series B Preferred Stock (other than VantagePoint
Venture Partners IV (Q), L.P., VantagePoint Venture Partners IV, L.P. and
VantagePoint Venture Partners IV Principals Fund, L.P.).

 

Section 9. Conditions To Each Purchasers Obligation To Purchase Shares.

 

The obligation of each Purchaser hereunder to purchase Shares to be purchased by
it hereunder is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for such
Purchaser’s sole benefit and may be waived by such Purchaser at any time in such
Purchaser’s sole discretion:

 

9.1 The Company shall have executed the Investor Rights Agreement, and delivered
the same to the Purchaser.

 

9.2 The American Stock Exchange shall have approved the Company’s Additional
Listing Application covering the Shares and the shares of Common Stock issuable
upon exercise of the Warrants.

 

9.3 The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which representations and warranties shall be true and
correct as of such date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. The Purchaser shall have received a
certificate, executed on behalf of the Company by its Chief Financial Officer,
dated as of the Closing Date, to the foregoing effect and attaching true and
correct copies of the resolutions adopted by the Company’s Board of Directors
authorizing the execution, delivery and performance by the Company of its
obligations under this Agreement and the Investor Rights Agreement.

 

9.4 No statute, rule, regulation, executive order, decree, ruling, injunction,
action, proceeding or interpretation shall have been enacted, entered,
promulgated, endorsed or adopted by any court or governmental authority of
competent jurisdiction or any self-regulatory organization, or the staff of any
thereof, having authority over the matters contemplated hereby which questions
the validity of, or challenges or prohibits the consummation of, any of the
transactions contemplated by this Agreement.

 

9.5 The Company shall have received a waiver of preemptive rights from the
holders of the Company’s Series B Preferred Stock (other than VantagePoint
Venture Partners IV (Q), L.P., VantagePoint Venture Partners IV, L.P. and
VantagePoint Venture Partners IV Principals Fund, L.P.).



--------------------------------------------------------------------------------

Section 10. Miscellaneous

 

10.1 Investor Rights Agreement. Purchasers shall have the registration and other
rights and obligations set forth in that certain Investor Rights Agreement the
form of which is attached hereto as Exhibit A.

 

10.2 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the Company, Purchasers and their respective successors and assigns.

 

10.3 Entire Agreement. This Agreement and the other writings and agreements
referred to in this Agreement or delivered pursuant to this Agreement contain
the entire understanding of the parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings among the parties
with respect thereto. Notwithstanding the foregoing, that certain Nondisclosure
Agreement by and between the Purchasers and the Company, dated December 1, 2004
shall survive the execution of, and shall apply to the transaction contemplated
by, this Agreement.

 

10.4 Notices. All notices, demands and requests of any kind to be delivered to
any party in connection with this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered or if sent by
internationally-recognized overnight courier or by registered or certified mail,
return receipt requested and postage prepaid, addressed as follows:

 

if to the Company, to:

 

Intermix Media, Inc.

6060 Center Drive

Suite 300

Los Angeles, CA 90045

Attention: Christopher Lipp, Esq.

 

with a copy to:

 

Fulbright & Jaworski, L.L.P.

865 S. Figueroa St., 29th Fl. Los Angeles, CA 90017

Telecopier: (213) 680-4518 Attention: J. Keith Biancamano, Esq.

 

if to a Purchaser, to:

 

the address of such Purchaser set forth on the signature page hereto;

 

or to such other address as the party to whom notice is to be given may have
furnished to the other parties to this Agreement in writing in accordance with
the provisions of this Section 10. Any such notice or communication shall be
deemed to have been received (i) in the case of personal delivery, on the date
of such delivery, (ii) in the case of internationally-recognized overnight
courier, on the next business day after the date when sent and (iii) in the case
of mailing, on the third business day following that on which the piece of mail
containing such communication is posted, first class, postage prepaid.

 

10.5 Notices; Amendments. This Agreement is one of a number of substantially
identical Common Stock Purchase Agreements executed by the Purchasers and may
not be modified or amended, or any of the provisions of this Agreement waived,
except by written agreement of each Purchaser affected by such modification,
amendment or waiver.

 

10.6 Governing Law; Waiver of Jury Trial. All questions concerning the
construction, interpretation and validity of this Agreement shall be governed by
and construed and enforced in accordance with the domestic laws of California
without giving effect to any choice or conflict of law provision or rule
(whether in the State of California or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the



--------------------------------------------------------------------------------

State of California. In furtherance of the foregoing, the internal law of the
State of California will control the interpretation and construction of this
Agreement, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily or
necessarily apply.

 

BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH APPLICABLE LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE
PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED HERETO.

 

10.7 Submission to Jurisdiction. Any legal action or proceeding with respect to
this Agreement or the other Financing Documents may be brought in the courts of
the State of California and the United States of America located in the City of
Los Angeles, California, U.S.A. and, by execution and delivery of this
Agreement, the Company and each Purchaser each hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. Each Purchaser hereby irrevocably waives, in connection with
any such action or proceeding, any objection, including, without limitation, any
objection to the venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any such action or proceeding in
such respective jurisdictions. Each Purchaser hereby irrevocably consents to the
service of process of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at its address as set forth herein.

 

10.8 Severability. It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the law and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, in the event that any provision of this Agreement would be
held in any jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

10.9 Independence of Agreements, Covenants, Representations and Warranties. All
agreements and covenants hereunder shall be given independent effect so that if
a certain action or condition constitutes a default under a certain agreement or
covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such covenant. In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of or a breach of a representation and warranty hereunder. The
exhibit and any schedules attached hereto are hereby made part of this Agreement
in all respects. The representations and warranties made by each party hereto
shall survive for one year after the date hereof.

 

10.10 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart of this Agreement shall be deemed to be
an original instrument, but all such counterparts together shall constitute but
one agreement. Facsimile counterpart signatures to this Agreement shall be
acceptable and binding.

 

10.11 Headings. The section and paragraph headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

10.12 Preparation of Agreement. The Company prepared this Agreement and the
other Financing Documents solely on its behalf. Each party to this Agreement
acknowledges that: (i) the party had the advice of, or sufficient opportunity to
obtain the advice of, legal counsel separate and independent of legal counsel
for any other



--------------------------------------------------------------------------------

party hereto; and (ii) such party has voluntarily entered into the transactions
contemplated by this Agreement without duress or coercion. Each party further
acknowledges that such party was not represented by the legal counsel of any
other party hereto in connection with the transactions contemplated by this
Agreement, nor was he or it under any belief or understanding that such legal
counsel was representing his or its interests. Each party agrees that no
conflict, omission or ambiguity in this Agreement, or the interpretation
thereof, shall be presumed, implied or otherwise construed against any other
party to this Agreement on the basis that such party was responsible for
drafting this Agreement.

 

*    *    *    *    *

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Common Stock
Purchase Agreement as of the date first written above.

 

COMPANY:

INTERMIX MEDIA, INC.

By:

 

/s/ Brett Brewer

--------------------------------------------------------------------------------

Name:

 

Brett Brewer

Title:

 

President





--------------------------------------------------------------------------------

PURCHASERS:

 

Redpoint Ventures I, L.P., by its General Partner

   

        Redpoint Ventures I, LLC

By:

 

/s/ W. Allen Beasley

--------------------------------------------------------------------------------

   

W. Allen Beasley, Manager

Redpoint Associates I, LLC, as nominee

By:

 

/s/ W. Allen Beasley

--------------------------------------------------------------------------------

   

W. Allen Beasley, Manager

Redpoint Ventures II, L.P. by its General Partner

   

        Redpoint Ventures II, LLC

By:

 

/s/ W. Allen Beasley

--------------------------------------------------------------------------------

   

W. Allen Beasley, Manager

Redpoint Associates II, LLC, as nominee

By:

 

/s/ W. Allen Beasley

--------------------------------------------------------------------------------

   

W. Allen Beasley, Manager

 

Address for all:

 

3000 Sand Hill Road

Building 2, Suite 290

Menlo Park, CA 94025

Attn: Allen Beasley

 

COPY TO IN ALL CASES

 

Cooley Godward LLP

Five Palo Alto Square

3000 El Camino Real

Menlo Park, CA 94025

Attention: Mark P. Tanoury, Esq



--------------------------------------------------------------------------------

SCHEDULE OF PURCHASERS

 

Name of Purchaser

--------------------------------------------------------------------------------

   Number of Shares


--------------------------------------------------------------------------------

   Number of Shares
Issuable Upon Exercise
of Warrant


--------------------------------------------------------------------------------

   Aggregate
Purchase Price


--------------------------------------------------------------------------------

Redpoint Ventures I, L.P.

   325,000    48,750    $ 1,300,000.00

Redpoint Associates I, LLC, as nominee

   8,333    1,250    $ 33,332.00

Redpoint Ventures II, L.P.

   651,600    97,740    $ 2,606,400.00

Redpoint Associates II, LLC, as nominee

   15,067    2,260    $ 60,268.00     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   1,000,000    150,000    $ 4,000,000.00